DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/04/2021 has been entered.
Response to Remarks
Applicant's remarks filed 02/04/2021 concerning the amendments have been fully considered and those amendments overcome the objection and rejections set forth in the office action having notification date of 01/07/2021.   
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3, 7-11, and 14-26 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 7, and 8:
The prior art of record fails to teach or suggest in the context of independent claim 1 “identifying, from among the plurality of objects in the AR scene, a first object as a primary object based at least in part on information indicative of that the first object is focused on by the user;  determining a stacking order for a plurality of virtual overlays including a first virtual overlay corresponding to the primary object and a second virtual overlay corresponding to a second object of the plurality of objects, wherein determining the stacking order comprises positioning the first virtual overlay higher in the stacking order than the second virtual overlay”. 
Claims 9-11, 14, and 15:
The prior art of record fails to teach or suggest in the context of independent claim 9 “identifying, from among the plurality of objects in the AR scene, a first object as a primary object based at least in part on information indicative that the first object is focused on by the user;  determining a stacking order for a plurality of virtual overlays including a first virtual overlay corresponding to the primary object and a second virtual overlay corresponding a second object of the plurality of objects, wherein determining the stacking order comprises positioning the first virtual overlay higher in the stacking order than the second virtual overlay”.
Claims 16-26:
The prior art of record fails to teach or suggest in the context of independent claim 16 “identifying, from among the plurality of objects in the AR scene, a first object .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613